DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (EP2554644) which is also published as Fujinami et al. (US 2013/0012416) and which is relied upon for making the rejections, and further in view of Sumiejski et al. (US 5,750,477)
In regards to claim 1, Fujinami teaches grease composition for bearings having a base oil component A which is metallocene catalyst produced polyalphaolefin oil (mPAO) having kinetic viscosity of 300 mm2/s  (cSt) or more at 40ºC (Kv40) and which further comprises a thickener (abstract).  The bearing includes a swing bearing (slewing mechanism) for a construction equipment [0090].  The mPAO (component A) can have Kv40 of 600 cSt or more such as base oil A2 of the claim, and the composition has a second base oil component B having Kv40 of 70 cSt or less such as from 10 to 50 cSt or from 20 to 40 cSt and present at from 10 to 70% by mass of the composition such as base oil A1 of the claim, the thickener is soap thickener that is present at 17% or less by mass of the composition, and the composition further comprises sulfur based extreme pressure additive at from 0.01 to 10% by mass of the composition [0015, 0022].  
Optional base oil such as mineral or synthetic oil such as polyalkylene glycol etc., can be present in addition to component A or B and can have Kv40 of from 150 to 2000 cSt [0058 – 0062].  Component A (mPAO) is 20% or more or 50% or more and 90% or less in the composition [0063].  The thickener comprises lithium (Li) soap such as limitation C of the claim [0068].  In the examples, the grease comprises mPAO 400 as component A, mPAO 30 as component B (Example 5, Tables 1, 2).  The component B such as mPAO 30 provides the limitation A1 of the claim.  The mPAO 400 meets the limitation of component A2 of the claim.  
Fujinami does not particularly recite that the construction machine comprises a centralized lubrication system.  However, Wang X. (CN 102042474) teaches construction equipment similar to Fujinami having a centralized lubrication system (title, abstract).  Thus, in view of Wang, such centralized lubrication would be obvious in the equipment wherein the composition of Fujinami is used, and/or alternatively, it would have been obvious for persons of ordinary skill in the art at the time the claim was filed to have used the composition of Fujinami in the construction machine of Wang, as Fujinami teaches grease for use in construction machines.
Thus, when the grease is provided in the slewing mechanism of the construction machine, the claimed method would be intrinsically performed.
Fujinami teaches the composition can comprise VI improvers but does not particularly recite the polymer C of the claim [0081].
Sumiejski similarly teaches lubricant compositions such as greases comprising VI improvers (viscosity modifiers) such as polyalkenes or polymethacrylates, such as a polyalkenes having molecular weight (Mn) of from 500 to 3000, having Kv100 of from 200 to 4400 cSt which overlaps the viscosity of the polymer of component C of the claim, and which is present in amounts of from 1 to 25% in the composition or from 4 to 15% in the composition (column 10 lines 10 – 15, 25 – 30; column 19 lines 29 – 60).  The polymethacrylate and similarly the polyalkene is chemically distinct from mPAO (metallocene catalyzed PAO) base oils. Sumiejski teaches the viscosity modifiers generally have Mn of 500 to 3000, Kv100 of from 200 to 4400 and are present at from 1 to 25% in the composition (column 27, claims 1and 3).
It would have been obvious for persons of ordinary skill in the art at the time the claims were filed to have used the VI improvers of Sumiejski in the composition of Fujinami, as Fujinami allows for use of VI improvers for lubricants in the composition.
In regards to claim 2, Fujinami in view of Wang and Sumiejski provides the method and teaches the PAO (analogous to component A1 of the claim) which is present at from 10 to 70%, and the mPAO (analogous to component A2 of the claim) is present at from 20 to 90% as previously stated.  Fujinami teaches component A and component B are present at ratios of from 0.45 to 9 or from 1 to 5, thus providing the claimed amounts [0064].
In regards to claim 3, Fujinami in view of Wang and Sumiejski provides the method and teaches the grease having the optional base oil in minor amounts that would overlap the claimed range.  For instance, since component A is present at from 20 to 90% and component B is present at 10 to 70%, amounts of optional additives such as VI improver can be from 0% up to about 50%.  Sumiejski particularly recites such compounds can be present in base oil in amounts of from 1 to 25% as previously stated.
In regards to claim 4, Fujinami in view of Wang and Sumiejski provides the method and teaches the grease having zinc compound [Fujinami, 0074].
In regards to claims 5, 6, Fujinami in view of Wang and Sumiejski provides the method and teaches the grease having a sulfur based extreme pressure agent such as sulfurized oil and fat, dibenzyl disulfide, thiadiazole which are non-metallic sulfur [Fujinami, 0073, 0074].
In regards to claim 7, Fujinami in view of Wang and Sumiejski provides the method and teaches the grease having thickener in the claimed amounts.
In regards to claim 8, Fujinami in view of Wang and Sumiejski provides the method and teaches the grease wherein the base oil (liquid component) has Kv40 of 150 to 2000 cSt [Fujinami, 0062].
In regards to claims 9, 12, 13 – 16, Fujinami in view of Wang and Sujiejski provides the method and teaches the grease having the claimed components in amounts overlapping the claimed range which would be expected to provide similar properties as claimed.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  A new reference by Sumiejski is relied upon for teaching the polymer C as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771